Title: From George Washington to James McHenry, 9 September 1799
From: Washington, George
To: McHenry, James



Sir,
Mount Vernon, Septr 9th 1799

Enclosed is a letter from Monsr Augustus de Grass, requesting an appointment in the Corps of Engineers; which I forward to you, as I have done all letters of a similar nature.
I received, this morning, under a blank cover from the War Office, a letter for myself from Govr Rutledge of So. Carolina, and one for Brigadier Genl Washington, which I have forwarded so as to get to his hands before he leaves this State. He left Mount Vernon yesterday Morning, on his way to Carolina. With due consideration I have the honor to be Sir, Yr mo. Ob. St

Go: W——n

